Title: Reynolds Chapman to James Madison, 3 April 1836
From: Chapman, Reynolds
To: Madison, James


                        
                            
                                Dear Sir:
                            
                            
                                
                                    Orange Courthouse
                                
                                April, 3d. 1836
                            
                        
                        
                        I am about to trouble you in a matter of delicacy and of interest. I do so, not without great reluctance: indeed
                            nothing could impel me to it, but what I consider an imperious duty to a friend, and to truth.
                        Mr. Smith, the competitor of Mr. Slaughter, in the Senatorial Canvass, asserted on thursday last, at a
                            publick meeting, in the upper part of this county, as a gentleman of intelligence and unsuspected veracity, who was
                            present, informed me yesterday—that your brother and Ambrose Madison were his warm and active supporters—and that you
                            favoured his election. Now, Sir, every body well acquainted with you is satisfied that the assertion, so far as it
                            respects you, is entirely gratuitous; but many who do not enjoy that advantage, give credence to it; and it is doing Mr.
                            Slaughter very great injury, as Mr. Brooking, my informant, told me, and as might be naturally expected. I venture,
                            therefore, Dear Sir, in behalf of Mr. Slaughter, who is pressing through the District, to ask the favour of you to give me
                            authority to contradict the assertion so far as it referred to you; if, as I am sure it is, unfounded. I promise you that what may be confided to me shall be used with that delicacy and discretion due to you and
                            the occasion; but it is wished—that permission may be given to shew it to those persons who were at the meeting.
                        
                        Steps are taking to get authority from your brother and A. M. to contradict the assertions so far as they are
                            concerned. I am most affecty your ob serv.
                        
                                                
                            Reynolds Chapman
                            
                        
                        
                        I hope, Sir, you will find in the occasion an adequate apology for the liberty I have taken. An early answer will be most
                            acceptable. most affecty
                            
                                R. Chapman
                            
                        
                    